Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered March 6, 1990, upon a verdict convicting defendant of the crime of sexual abuse in the first degree.
Defendant contends that she was denied effective assistance of counsel and that the sentence of IVz to 4Vi years’ imprisonment that she received upon her conviction was harsh and *958excessive. We find defendant’s argument that defense counsel was ineffective because he failed to present certain character witnesses she had requested to be unsupported by the record. Such trial tactics do not constitute ineffective assistance of counsel (see, People v Brown, 166 AD2d 762). Further, given the nature of the crime and the fact that defendant did not receive the harshest possible sentence, we find no reason to disturb the sentence imposed by County Court (see, People v Rossi, 185 AD2d 401, lv denied 80 NY2d 909).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.